Citation Nr: 1815135	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-11 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for pulmonary disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and F.S.


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

Veteran served on active duty from August 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2010, the Veteran and a friend testified at a hearing before a Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.  In a May 2017 letter, the Board informed the Veteran that the Veterans Law Judge who conducted the October 2010 hearing has since left employment with the Board and offered him another hearing.  In May 2017 written correspondence, the Veteran declined another hearing.  Accordingly, no further hearing will be scheduled in this matter.

In January 2011, June 2014, and August 2017, the Board previously remanded this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

As noted above, this issue was previously remanded by the Board in August 2017.  At that time, the Board found that a November 2015 examination was inadequate and remanded this matter for an addendum opinion.  

In September 2017, the November 2015 examiner issued an addendum opinion, which stated that the Veteran's history of prolonged smoking was at least as likely as not the cause of his respiratory disability.  It was the examiner's medical opinion that it would be completely speculative to state that the Veteran's respiratory disabilities were etiologically related to his exposure to aircraft fuels and dust.  The Board finds this opinion is conclusory and lacks a complete rationale in which to enable the Board to render an informed decision.  First, the examiner referenced medical literature which purported to support his assertion.  However, the sources of medical literature reviewed by the VA examiner were not identified nor was any information in any such medical literature either summarized or quoted.  Thus, the examiner did not address how the literature was medically significant in the Veteran's case.  Second, the examiner did not appear to take into consideration the Veteran's October 2010 hearing testimony, or that of his friend, or of any of the lay statements in the record regarding the Veteran's continuity of symptomology and smoking history.  Third, the examiner did not provide an explanation for the inability to provide the requested opinion.  Thus, the September 2017 VA addendum report and opinion are inadequate for adjudication purposes and, therefore, an additional VA medical opinion is required.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1 (2001), 38 C.F.R. § 4.2 (2017).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion by a physician (M.D.) to determine the nature and etiology of any respiratory disability, including COPD.  The claims file, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.  If the examiner determines another examination is warranted, then schedule the Veteran for such an examination.  All necessary tests and studies should be accomplished.  The examiner should: 

(a.)  Identify any diagnosed respiratory disability, including COPD; 

(b.)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such a disability had onset in service or within one year following separation from service, or was causally related to service, to include exposure to aircraft fuel and/or dust. 

In providing the requested opinion, the examiner must acknowledge and discuss the lay statements in evidence, including the Veteran's statements regarding the onset and progression of the disorder, specifically the October 2010 hearing testimony.

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion.

2.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




